           Case 1:17-cv-00605-NONE-GSA Document 89 Filed 01/19/21 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES BOWELL,                                            1:17-cv-00605-LJO-GSA-PC
12                   Plaintiff,                               ORDER DENYING PLAINTIFF’S
                                                              MOTION FOR STAY
13          vs.                                               (ECF No. 85.)
14   F. MONTOYA, et al.,
15                   Defendants.

16

17

18   I.       BACKGROUND
19            James Bowell (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
20   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintif f’ s
21   First Amended Complaint, filed on May 3, 2018, against defendants Montoya and Carter for
22   violation of due process under the Fourteenth Amendment, and against defendants Killmer and
23   Lopez for conspiracy to place Plaintiff at risk of serious harm and failure to protect Plaintiff under
24   the Eighth Amendment. (ECF No. 16.)1
25            On February 24, 2020, the court issued a Discovery and Scheduling Order establishing
26   pretrial deadlines for the parties, including a discovery deadline of August 24, 2020, and a
27
                       1
28                         On October 25, 2018, the court issued an order dismissing all other claims and defendants from
     this case, for Plaintiff’s failure to state a claim. (ECF No. 20.)

                                                              1
            Case 1:17-cv-00605-NONE-GSA Document 89 Filed 01/19/21 Page 2 of 4



 1   dispositive motions deadline of October 24, 2020. (ECF No. 63.) On July 10, 2020, on
 2   Defendants’ motion, the court extended the discovery deadline to November 24, 2020, and the
 3   dispositive motions deadline to January 24, 2021. (ECF No. 74.) Thus, discovery in this case
 4   was closed on November 24, 2020.
 5             On November 25, 2020, Plaintiff filed a motion for a stay of the proceedings in this
 6   action.     (ECF No. 85.) On December 15, 2020, Defendants filed an opposition to the motion.
 7   (ECF No. 86.) On January 5, 2021, Plaintiff filed a reply to the opposition. (ECF No. 87.)
 8   II.       LEGAL STANDARDS
 9             A.     Motion for Stay
10             The court has inherent authority to manage the cases before it. Landis v. N. Am. Co.,
11   299 U.S. 248, 254-55 (1936) (“[T]he power to stay proceedings is incidental to the power
12   inherent in every court to control the disposition of the causes on its docket with economy of
13   time and effort for itself, for counsel, and for litigants. How this can best be done calls for the
14   exercise of judgment which must weigh competing interests and maintain an even balance.”)
15   Stays of proceedings in federal court, including stays of discovery, are committed to the
16   discretion of the trial court. See, e.g., Jarvis v. Regan, 833 F.2d 149, 155 (9th Cir. 1987).
17             B.     Motion for Modification of Scheduling Order
18             Modification of a scheduling order requires a showing of good cause, Fed. R. Civ. P.
19   16(b), and good cause requires a showing of due diligence, Johnson v. Mammoth Recreations,
20   Inc., 975 F.2d 604, 609 (9th Cir. 1992). To establish good cause, the party seeking the
21   modification of a scheduling order must generally show that even with the exercise of due
22   diligence, they cannot meet the requirement of the order. Id. The court may also consider the
23   prejudice to the party opposing the modification. Id. If the party seeking to amend the scheduling
24   order fails to show due diligence the inquiry should end and the court should not grant the motion
25   to modify. Zivkovic v. Southern California Edison, Co., 302 F.3d 1080, 1087 (9th Cir. 2002).
26   III.      PLAINTIFF’S MOTION
27             Plaintiff requests a stay of the proceedings in this case for up to 180 days until he is
28   released from custody following a California Supreme Court ruling on his state court habeas

                                                      2
          Case 1:17-cv-00605-NONE-GSA Document 89 Filed 01/19/21 Page 3 of 4



 1   petition, which is expected in 90 days. Plaintiff anticipates that after the favorable ruling on his
 2   habeas petition he will be released from custody at a CDCR Parole Board Hearing. Upon release,
 3   Plaintiff plans to retain counsel to assist with litigation of this case. Thus, Plaintiff requests a
 4   stay of this case until such time as he has retained counsel.
 5          B.      Defendants’ Opposition
 6          In opposition to the motion Defendants argue that Plaintiff has not shown good cause for
 7   modification of the scheduling order. Defendants assert that Plaintiff has not explained why,
 8   despite reasonable diligence, he could not complete discovery during the nine months before it
 9   closed, or why, despite reasonable diligence, he cannot meet the January 24, 2021 dispositive
10   motions deadline.
11          Defendants also argue that Plaintiff’s release from prison, as well as his ability to hire
12   counsel, is entirely speculative. Defendants point out that if Plaintiff’s habeas petition is granted
13   Plaintiff will only be eligible for parole consideration by the Board of Parole Hearings; and even
14   if Plaintiff is released from prison he has not shown how his release would enable him to hire
15   counsel to prosecute this case.
16          In response, Plaintiff argues that a stay should be granted because he has contracted
17   Covid-19, and the stay should last until the pandemic is under control. Plaintiff contends that a
18   team of lawyers could properly investigate Defendants’ entire activity during Defendants’ CDCR
19   employment and interview 300 prisoners who were present during the time as witnesses. Plaintiff
20   also suggests that an in camera review of Defendants’ personnel files might raise questions about
21   Defendants’ credibility.
22          C.      Discussion
23          The court finds no good cause to modify its scheduling order and impose a stay of this
24   action until Plaintiff is released from custody and retains counsel. Discovery was closed in this
25   case on November 24, 2020 after the parties had nine months to conduct discovery.                The
26   additional discovery that Plaintiff expects his retained counsel to conduct is only speculative, and
27   he has not explained why his ability to retain counsel will improve when he is released from
28   custody. Plaintiff has not argued that he requires an extension of the dispositive motions deadline

                                                      3
            Case 1:17-cv-00605-NONE-GSA Document 89 Filed 01/19/21 Page 4 of 4



 1   and in fact, Plaintiff   filed a motion for summary judgment on August 24, 2020, without
 2   requesting more time for discovery. Plaintiff has not shown that even with the exercise of due
 3   diligence he could not meet the requirements of the scheduling order. Therefore, the court shall
 4   deny Plaintiff’s motion for stay.
 5   IV.      CONCLUSION
 6            Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s motion for stay, filed
 7   on November 25, 2020, is denied.
 8
     IT IS SO ORDERED.
 9

10         Dated:   January 15, 2021                           /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    4
